Citation Nr: 1203596	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO. 07-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a right leg disorder (claimed as right leg swelling and a circulatory disorder), to include as secondary to a lumbar spine disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1955. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held in September 2010 by means of video conferencing equipment with the appellant in Cleveland, Ohio, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in October 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. §7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has not been shown to currently have a lumbar spine disorder that manifested in service or within one year thereafter or that is causally or etiologically to his military service.

3.  The Veteran has not been shown to currently have a right leg disorder that manifested in service or that is causally or etiologically to his military service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. § 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A right leg disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in February 2006 and March 2006, prior to the initial decision on the claims in June 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the February 2006 notice letter about the information and evidence that is necessary to substantiate his claims for service connection on both a direct and secondary basis.  He was also advised of the division of responsibilities in obtaining such evidence.  The March 2006 letter further explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The RO specifically requested private medical records as directed in the October 2010 remand.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in January 2011 in connection with his claims for service examination.  Those examinations were provided in compliance with the October 2010 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the January 2011 VA examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant and a physical examination, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the spine examiner also provided another possible etiology for the Veteran's current disorder.  Moreover, the Veteran and his representative have not argued that the examinations were inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 


I.  Lumbar Spine Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.   He has contended that he injured his back in service at the same time he sustained an inguinal hernia lifting a heavy pot.   He also claimed that his back was injured during his inguinal hernia surgery.  In particular, the Veteran argued that there could have been nerve damage to the spine during the surgery. 

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a lumbar spine disorder.  They do show that he underwent surgery in October 1952 for an inguinal hernia.  Specifically, he had a hernioplasty under spinal anesthesia.  However, the examiner noted that the Veteran's post operative course was uneventful.  An August 1955 separation examination also found the Veteran's spine to be normal, and it was noted that there were complications or sequelae following his hernia surgery.

Moreover, the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that a lumbar spine disorder did not manifest in service or within one year thereafter. 

The Board notes that the Veteran has asserted that he has had back pain since service.  The Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had had back problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and his spine was documented as being normal at the time of his separation from service.  As such, there is actually affirmative evidence showing that he did not have a lumbar spine disorder at the time of his separation from service. 

In addition, the Veteran did not seek treatment or complain of a back disorder for many decades following his period of service. Thus, the Veteran's claims that he has had a lumbar spine disorder since service are not supported by the contemporaneous evidence of record.  

Moreover, the Veteran has made inconsistent statements regarding the onset of his lumbar spine disorder.   In a July 1970 statement, the Veteran reported that he had served in the Korean Conflict and stated "I have no disabilities."  He also repeatedly denied having any pain in his VA medical records, as recently as in September 1999 and March 2001.  His first report of back pain to VA did not occur until April 2006. Furthermore, in the August 2006 initial assessment by a private chiropractor, J.M.B. (initials used to protect the Veteran's privacy), the Veteran reported that his symptoms had not begun until June of that year.  As such, the Veteran's own statements are inconsistent.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his lumbar spine disorder to be not credible. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a lumbar spine disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a lumbar spine disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  The January 2011 VA examiner reviewed the Veteran's claims file and medical history and performed a physical examination after which he assessed him as having arthritis of the lumbar spine.  However, the examiner opined that the disorder is not related to the Veteran's military service.  Instead, he stated that the disorder was a result of his natural age progression.  

There is no medical evidence showing otherwise.  Although the Veteran reported during his September 2010 Board hearing that various private medical providers have previously told him that he could have a service-related problem with his spine, the evidence of record does not contain such medical opinions.  Furthermore, his statements as to what his various medical providers told him do not constitute the necessary medical evidence as to etiology for his claim. Robinette v. Brown, 8 Vet. App. 69, 77 (1995), citing Warren v. Brown, 6 Vet. App. 4 (1993) (For the proposition that an appellant's statement as to what a physician told him as a lay claimant does not constitute the requisite medical evidence of a medical diagnosis of medical etiology).

The Board does acknowledge that the Veteran has submitted medical literature in support of his claim.  The article notes that a nerve injury is a possible risk factor with regional anesthesia.  However, this evidence is general in nature, and no examiner has specifically related the information contained therein to the Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Thus, the Board finds that the medical literature is of little probative value in this case. 

Based on the foregoing, the competent and credible evidence does not show that a lumbar spine disorder manifested in service, that arthritis developed within one year thereafter, or that a current lumbar spine disorder is otherwise related to service.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted. 


II.  Right Leg Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right leg disorder (claimed as right leg swelling and circulatory disorder).  He has claimed that he developed such a disorder as a result of his hernia in service.  He has also contended that that the disorder is secondary to his lumbar spine disorder.  

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a right leg disorder.  As previously discussed, he did have a hernia for which he underwent surgery.  However, the course of the surgery was uneventful without any complications or sequelae.  In fact, his August 1955 separation examination found his lower extremities and vascular system to be normal.  

Moreover, the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that a right leg disorder did not manifest in service or within one year thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right leg disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a right leg disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  VA medical records do not document any complaints, treatment, or diagnosis of a right leg disorder.  VA medical providers have also consistently found that the Veteran does not have any extremity edema, as noted in November 2006, November 2007, May 2008 and November 2008 VA medical records. 

In an October 2009 letter, Dr. H.R. reported that the Veteran complained of numbness of the right lower back and right lower extremity since his military service in Korea. Dr. H.R. noted that x-rays of the lumbar spine showed mild hypotrophic spaces from all lumbar vertebral bodies; however, he did not diagnose the Veteran with any right leg or circulatory disorder. 

In addition, the January 2011 VA examiner reviewed the Veteran's claims file and medical history and performed a physical examination.  However, the examiner found no visible or palpable varicose veins, ulcers, edema, stasis pigmentation, or eczema.  He concluded that it was a normal vascular examination.  Moreover, in a February 2011 addendum, the VA examiner clarified that there was no evidence of right leg swelling on the examination.

Based on the foregoing, the evidence does not show the Veteran to have a current diagnosis of a right leg disorder.  The VA and private medical records do not document any treatment for such a disorder.  Indeed, when VA medical providers examined the Veteran's extremities, they have consistently noted no abnormal findings.  Additionally, the Board finds it significant that the January 2011 VA examiner did not render any current diagnosis, despite the Veteran's own reported complaints and symptomatology. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

The Board does acknowledge that the Veteran and his wife have attested to his current symptomatology, which reportedly includes swelling and coldness.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record on appeal does not indicate that the Veteran or his spouse has the expertise or competence to provide a probative opinion on a medical matter that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of a specific disability and a determination of the origins of a specific disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the competent and credible evidence does not establish that the Veteran has a current diagnosis in this case.  Nor is there any competent and credible evidence relating a current diagnosis to his military service.  Moreover, the fact remains that service connection has not been established for a lumbar spine disorder, and thus, service connection could not be granted on a secondary basis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disorder. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right leg disorder is not warranted.
ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right leg disorder is denied.


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


